Per Curiam.
We granted the State’s petition for discretionary review to determine whether the court of appeals was correct in holding that the evidence at trial raised the affirmative defense of mistake of law and in holding that appellant was harmed by the trial court’s failure to submit the affirmative defense. Having examined the record and briefs and listened to the parties’ arguments, we conclude that our decision to grant review was improvident. We therefore dismiss the State’s petition for discretionary review as improvidently granted.
Keel, J., dissented.
Richardson and Newell, JJ., not participating.